                     Case 2:21-cv-00231-SMD Document 14 Filed 06/08/21 Page 1 of 1


                                      UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF ALABAMA
                                               OFFICE OF THE CLERK
                                           ONE CHURCH STREET, RM B‐110
                                          MONTGOMERY, ALABAMA 36104

DEBRA P. HACKETT, CLERK
                                                                                TELEPHONE (334) 954‐3600


                                                June 8, 2021




                                 NOTICE OF CLERK’S DISMISSAL



         Re: Wigfall v. Cellco Partnership et al
             Civil Action No. 2:21‐cv‐00231‐SMD


         Pursuant to the Notice of Voluntary Dismissal (document # 13) filed by
         the Plaintiff on 6/4/2021 and Fed. R. Civ. P. 41(a)(1)(A)(i), Defendant
         Cellco Partnership, doing business as Verizon Wireless, is dismissed with
         prejudice without an order of the court.
